Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 1/6/22.  Claims 51-68 are pending and considered on the merits.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 rejections are withdrawn:
Claims 49-59, and 61-68 as being unpatentable over Robitaille et al. (WO 2017/077380, filing date of Nov, 3, 2016).
Claim 60 as being unpatentable over Robitaille et al. (WO 2017/077380, filing date of Nov, 3, 2016) as applied to claims 49-59, and 61-68 above, and further in view of Ny et al. (WO 2008/026999, in IDS 2/11/21, FOR Ref#13).

The Double Patenting rejections over the following applications are withdrawn:
16/470174
16/470160
16/470117
16/469991
16/469845
16/469618
16/469611
16/469599
16/063569
16/062389
16/062037
16/063534
US 11129880
US 10709771
US 11090372
The Applicant’s amendments limiting the method to treating the glucagon or glucose level in a diabetic subject necessitated the above withdrawals.  An Electronic Terminal Disclaimer was filed 1/06/22 to remove the Double Patenting rejections. All arguments drawn to these rejections are now considered moot.

Reasons for Allowance	The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Robitaille et al. (WO 2017077380).  However, Robitaille is drawn to treating atherothrombotic events in diabetic patients, not the levels of glucose and glucagon in a subject (WO’380, pg. 20 lines 5-30).  They teach treating the vascular issues resulting from diabetes, which do not have a clear connection to the levels of glucose or glucagon in a diabetic subject.  Therefore, the purpose of the method is different from that of Robitaille et al. and therefore cannot continue to render the current claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699